DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claims 14-17, 22-25, 27, 29-30 under 35 U.S.C. 112b have been withdrawn.
Claims 14, 16, 22-25, 27, 29 and 30 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14, 16, 22-25, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 20110278762) in view of Swenson (US 20120135171) and either of Bonacci (US 20110186450) or Fabozzi (WO 2012022672), and in further view of Ozanne (US 20090155422).
Regarding claim 14, Middleton teaches a method for producing a container, comprising forming a “cup-shaped” body (see paragraph 202 - “cups”) that can be pulp molded (see paragraph 210) and have a gas barrier coating thereon (see paragraph 273, 314, 370).  The cup-shaped body is seen to necessarily comprise a cavity wall.
Middleton further teaches placing the formed cup-shaped body into an injection molding apparatus (see at least, figures 77 and 70).  Middleton also teaches co-extrusion injection molding using a first polymer such as polypropylene as well as a second copolymer being gas barrier materials such as ethylene vinyl alcohol (see paragraphs 480-483, 512), to form a flange (see figure 8-10, 30, 115, 195, 202, 203).  Because Middleton teaches that the flange can comprise a gas barrier and because the flange is secured to the container at a different location (on the flange) compared to the sealing cover, it would have been obvious to one having ordinary skill in the art that the gas barrier polymer would also overlap with the cup-shaped body.
Middleton also teaches filling the container with contents (see paragraph 4 - “filled and closed”) and sealing the cup shaped body with a sealing cover, the sealing cover being axially distant from the cup-shaped body and sealed on the flange (see figure 8, item 154; figure 10, item 172; figure 32, item 398; figure 77, where the sealing cover would be sealed to the upper surface of the flange 540; figure 195, item 1711 - “raised sealing edge”).  As shown in figures 8, 10, 32, 77, 88 and 195, the flange is taught to comprise a first sealing portion for attachment of the sealing cover and a second sealing portion for attachment to the cup-shaped body.  As shown in figure 8, 10, 32, 77, 88 there is a first member of the flange that projects outwardly and is annular since it surrounds the container and comprises the first sealing portion.  
If it could have been construed that Middleton did not suggest that the first polymer forms a shell and the second gas barrier layer is embedded inside the first polymer that overlaps with the cup-shaped body, then it is noted that Swenson further teaches co-injecting an outer first polymer with an embedded second gas barrier polymer to form a flange portion (see figure 1, item 150; paragraph 26) together with an exterior polymer layer 110 (see paragraph 25), where the gas barrier polymer can be protected by embedding within the first polymer (see at least, paragraph 8 - “remains intact and functional”).  Swenson thus teaches the flange made of similar materials as that taught by Middleton and clearly shows a first injection molded polymer forming a shell within which the second injection molded gas barrier polymer has been embedded and extends throughout the entirety of the co-injection molding for providing gas barrier properties.  It is further noted that it would have been well known to one having ordinary skill in the art that gas barrier layers such as ethylene vinyl alcohol should be buried so as to prevent moisture from affecting the gas barrier performance.  Nonetheless, Swenson clearly suggests this concept since the barrier layer is encapsulated by the first polymer and where such embedding protects the barrier layer (paragraph 2, 4, 8).  Thus, as Middleton already desires a hermetically sealed package (paragraph 11, 14) and also suggests co-injection molding a first and second polymer to form a flange and where the co-injection molding can include a gas barrier layer extending entirely there-through, to thus modify Middleton and to embed the gas barrier layer entirely through the flange would have been obvious to one having ordinary skill in the art, for the purpose of protecting the gas barrier layer. 
In view of Swenson, the combination further teaches the additional gas barrier layer embedded within the shell of the flange and extends from the first sealing portion to the second sealing portion.
Regarding the limitation of, “wherein the first and second sealing portions are radially and/or axially distant from each other to form a gap between the sealing cover and the cup-shaped body,” Figure 8 of Middleton, for instance, teaches the first sealing portion of the flange near item 142 and a second sealing portion near item 150 or 140, and thus suggests the first and second sealing portions both axially and radially distant from each other.  Figure 8 also teaches a gap between the cover and body.   Also, figures 8 or 32, or figure 88 in view of figure 195 also suggests providing a raised sealing edge, which would also provide a gap.  A flange as shown in figure 79 also suggests a gap between the sealing film and the cup-shaped body.  As Middleton is not seen to be limiting regarding the techniques used for securing the cover to the flange (paragraph 523), to thus modify Middleton so as to have a gap between the cover and the cup-shaped body would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional expedients for how one can secure a cover to a flange.
Regarding claim 14, part (i) and claim 27, Middleton teaches a second member that is tubular or trunconical (see figure 8, where the vertical wall is affixed to the cup body (136) is construed as being trunconical - since it extends around the entirety of the cup-shaped body).  This portion of the flange is seen to comprise the second sealing portion.  Figure 8 can be construed as teaching an angle between the first and second member to be about 90 degrees (such as at item 142).  Figure 32 can also be construed first sealing portion of the flange, because in each configuration, the cavity wall does not come into contact with the sealing portion of the first member to which a cover has been attached.  In view of the teachings of Figure 10, 21 and 195, the combination further teaches a gap positioned axially between the sealing cover and the point at which the cavity wall terminates.  That is, figure 10, 21 and 195 all teach that the first sealing portion can provide a sealing portion for the cover, such that there would have been a gap between the sealing cover and the cup-shaped body.   Figure 10 further shows a first sealing portion similar to figure 8, and which allows for a gap between the sealing cover and the cup-shaped body.  Figure 21 and paragraph 258 teach that the sealing element is a raised portion to which a seal can be bonded thereto; thus suggesting a gap between the cover and the cup-shaped body.  Figure 195 shows a first member having a first sealing portion that provides a gap between the cover 1711 and the cup-shaped body.  Figure 42 also teaches a second sealing portion of the flange sealed to an outside of the cavity, where the angle between the first and second members is seen to be within 90-135 degrees and where the cavity wall terminates prior to reaching the first sealing portion of the flange and thus resulting in a gap between the sealing cover and the cup-shaped body.  Furthermore, in view of figures 10, 21 and 195 above, it would have been obvious to one having ordinary skill in the art to have include a raised element on the first sealing portion of the flange of figure 8, 32 and 42 for also providing a gap between the cover and cup-

    PNG
    media_image1.png
    411
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    497
    464
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    405
    483
    media_image3.png
    Greyscale

Regarding claim 14, part (ii) and claim 29, figure 10 can be construed as teaching the flange comprising a second member that comprises the second sealing portion that is annular and stepped relative to the first member (see the step near item 144), with the sealing cover 172 defining a first plane, the cup-shaped body comprising an outwardly projecting portion extending from the cavity wall and defining a second plane parallel to the first plane.  In view of the teachings of figure 10 and figure 195, the gap defines a third plane between and parallel to the first and second planes.  The outwardly projecting portion of the cup-shaped body comprises a bottom surface (see figure 10, item 140) on an opposite side of the outwardly projecting portion from the gap, to which the second sealing portion of the flange is attached and forming a fourth plane parallel to the first, second and third planes.  The first sealing portion (near item 
Figure 10 has been annotated below:

    PNG
    media_image4.png
    585
    859
    media_image4.png
    Greyscale

Regarding claim 14, part (iii) and claim 30, at figure 19, Middleton teaches an annular flange (because the material 278 is continuous around the container).  The material 278 thus defines a first plane, and the cup-shaped body further comprises an outwardly projecting portion (282) defining a second plane parallel to the first plane.  Middleton teaches at paragraph 258 that there is a sealing film bonded to the material filling the groove and therefore, Middleton suggests a gap defining a third plane parallel to and positioned between the first and second planes.  The outwardly projecting portion of the cup-shaped body comprises an upper surface that would face the gap, the 

    PNG
    media_image5.png
    527
    753
    media_image5.png
    Greyscale

Regarding the limitation of, “the capsule is sufficiently rigid to withstand mechanical and hydraulic pressures in a beverage preparation device, and the sealing cover of the capsule is penetrable by an injector of the beverage preparation device for feeding a diluent into the capsule for preparation of a beverage from beverage ingredients” it is noted that this is seen to be an intended use of the thusly produced capsule. As Middleton already teaches a thermoformed or pulp-molded paper based material to which has been injection molded a flange that provides additional rigidity to the container (see paragraph 15, 222, 223, 229), it is seen that Middleton’s container is also seen to be capable of withstanding some degree of mechanical and hydraulic pressure and for the cover to be pierceable.  
Further regarding the above and regarding the container being “a capsule” it is noted that Middleton is not seen to be limiting regarding the particular type of container and suggests trays, plates, cylindrical containers or cups (paragraph 202) that can have improved stiffness and rigidity (see paragraph 203) and therefore can be construed as “a capsule.”  In any case, it is noted that both Bonacci (paragraph 14) and Fabozzi (at least, page 6, line 32 to page 7, line 5) to injection mold in-mold labels that form a cup-shaped body, with a plastic material to provide support to the cup-shaped body.  Therefore, it would have been obvious to one having ordinary skill in the art to similarly use Middleton’s process and flange configurations for capsules.
Regarding the limitation of, “filling beverage ingredients in the cavity of the cup shaped body,” in view of Bonacci (see at least the abstract) and Fabozzi (page 7, lines 9-10), the combination teaches filling beverage ingredients into the cup-shaped body and sealing the cover onto the flange.  As Middleton is not limiting as to the particular 
Regarding the step of “sealing a sealing cover on the flange to close the cup shaped body so that the capsule holds the beverage ingredients in a closed and gas protected environment,” it is noted that Middleton teaches that the package should be hermetically sealed and can have oxygen barrier properties (see paragraph 314).  At paragraph 370, Middleton teaches that the containers can be used in a modified atmosphere packaging method in which a combination of gases such as oxygen, carbon dioxide and nitrogen is introduced.  This is seen to teach and suggest that Middleton’s process can be used for producing a sealed container that can have various preserving gases therein.  
While Middleton is not explicit in “substantially removing oxygen from the cup-shaped body” Ozanne teaches sealing a capsule comprising beverage ingredients, where the sealing wall is puncturable and the enclosure is oxygen free and can be flushed with an inert gas (see paragraph 99).  Furthermore, it would have been obvious to one having ordinary skill in the art that oxygen’s oxidative properties can affect the properties of beverage ingredients.  This is further evidenced by Fabozzi at page 1, line 36 onto page 2, line 3, that oxygen can affect the freshness of beverage ingredients; and Bonacci similarly evidences the use of a protective gas (paragraph 58); preventing transfer of oxygen (paragraph 27) and providing gas barrier properties using gas impermeable materials (paragraph 33).
To thus modify combination which already desires a hermetically sealed package that includes oxygen barriers (Middleton) and which further teaches packaging beverage ingredients, and to remove oxygen from the capsule prior to sealing would have been obvious to one having ordinary skill in the art, for the purpose of extending the freshness of the ingredients contained therein.
Regarding claim 16, in view of Bonacci (paragraph 2) and Fabozzi (at least, page 6, lines 24-30), the combination teaches the beverage ingredients are roast and ground coffee powder.  As Middleton is not limiting as to the particular foods that can be sealed within the cup-shaped body, to thus modify Middleton and to package beverage ingredients would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice.
Regarding claims 22 and 23, the combination as applied to claim 14 teaches the second polymer can be EVOH and the first polymer can be polypropylene (Middleton-paragraph 512; Swenson - paragraph 26).  
Regarding claim 24, Middleton teaches the paper based material comprises paper (paragraph 202 - paperboard). 
Regarding claim 25, Middleton teaches a paperboard laminate that can comprise a barrier layer such as EVOH (paragraph 314).

Response to Arguments

On pages 6-7 of the response, Applicant urges that Middleton explicitly teaches extending shelf life by introducing a combination of gases such as oxygen, carbon 
This has been considered but is not seen to be sufficient to overcome the rejection.  It is noted that Middleton’s teaching at paragraph 370 of a combination of gases such as oxygen, carbon dioxide and nitrogen is not seen to be bound to only oxygen, carbon dioxide and nitrogen.  To one having ordinary skill in the art it would have been obvious that Middleton’s disclosure suggests using some combination of preserving gases to extend the shelf-life of the packaged contents, and that the particular gases used can be routinely modified.  In this regard, Ozanne clearly evidences that when packing beverage preparation ingredients, that it has been desirable to provide an oxygen free environment for a capsule comprising extractable beverage ingredients.  Fabozzi at page 1, line 36 onto page 2, line 3, further evidences oxygen can affect the freshness of beverage ingredients; and Bonacci similarly evidences the use of a protective gas (paragraph 58), preventing transfer of oxygen (paragraph 27) and providing gas barrier properties using gas impermeable materials (paragraph 33).  Therefore, it would have been obvious to modify the combination to remove oxygen from the cup shaped body so as to prevent the oxidative effects of oxygen from affecting the properties of the beverage ingredients prior to use.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120067223 discloses beverage capsules that are oxygen free (paragraph 54).  US 20110005399 discloses capsules that are oxygen free and filled with a protective gas (paragraph 67, 83).  US 20130164414 discloses that beverage ingredients can react with oxygen (paragraph 30).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.